Dear Rep. Hunter:
You have requested the opinion of this office on the following issues:
       1. Is the Opportunity Industrialization Center (OIC), a non-profit corporation, required to comply with the Louisiana Public Bid Law in making renovations to a building owned by the Ouachita Parish School Board, leased to the Town of Richwood, and to be sub-leased to OIC, the renovations being paid for by an appropriation from the state general fund to the Ouachita Parish Police Jury in the FY 1994 appropriations act?
       2. Is the Ouachita Parish Police Jury required to have OIC comply with the Public Bid Law for the renovations described above since the Police Jury is the initial receiving agent of these state funds?
The funds to be utilized for the improvement of the former school in Richwood for use by the Opportunity Industrialization Center were appropriated by the Legislature in Act 15 of the 1994 regular session, the Executive Budget, as follows:
       "Payable out of the State General Fund (Direct) to the Ouachita Parish Police Jury for the Opportunities Industrialization Center $200,000"
Since the funds were appropriated to the Ouachita Parish Police Jury, they must be expended by the Police Jury in compliance with general statutes regarding funds used for public works. This means that the Police Jury must comply with the provisions of the Public Bid Law, La. R.S. 38:2211 and following. The appropriation was not to the non-profit corporation, although the facilities to be improved may be used by OIC. It is recommended that the Police Jury enter into a cooperative endeavor with OIC governing the use of the facility and the administration of economic development programs.
I trust that this answers your inquiry. Please advise if we may be of further assistance in this matter.
Sincerely,
                                    RICHARD P. IEYOUB Attorney General
                                    BY: _________________________ GLENN R. DUCOTE Assistant Attorney General
GRD:572
Hon. Willie Hunter, Jr. State Representative 900 St. John Street Monroe, LA 71202
Date Received: 09-28-94
Date Released:
GLENN R. DUCOTE ASST. ATTORNEY GENERAL